IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DANIEL KING                       : No. 2 MM 2017
                                  :
           v.                     :
                                  :
HON. CHARLES B. BURR II, IN HIS   :
OFFICIAL CAPACITY AS JUDGE OF THE :
COURT OF COMMON PLEAS OF          :
DELAWARE COUNTY                   :
                                  :
                                  :
PETITION OF: DANIEL KING AND      :
THOMAS P. GANNON                  :

                                          ORDER


PER CURIAM

       AND NOW, this 28th day of February, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition is DENIED. The

Application for Relief Pursuant to Pa.R.A.P. 123, filed by Riverwatch Condominium

Owners Association, is DISMISSED WITHOUT PREJUDICE.

       The Prothonotary is DIRECTED to strike the name of the jurist from the caption.

       Furthermore, a Rule is issued upon Petitioners to show cause why they should

not be barred from submitting any further filings in this Court relative to the civil action

involving Riverwatch Condominium Owners Association, including any related orders

concerning the awards of costs, as well as directives barring Thomas P. Gannon,

Esquire, from representing Daniel King.

       This Rule is RETURNABLE on March 14, 2017. Any replies shall be due ten

days thereafter.

       Jurisdiction is RETAINED pending consideration and disposition of the

submissions relative to the Rule to Show Cause.